Matter of Harrell v Annucci (2022 NY Slip Op 05256)





Matter of Harrell v Annucci


2022 NY Slip Op 05256


Decided on September 22, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:September 22, 2022

535060
[*1]In the Matter of Christopher Harrell, Petitioner,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date:September 2, 2022

Before:Garry, P.J., Clark, Reynolds Fitzgerald, Fisher and McShan, JJ.

Christopher Harrell, Napanoch, petitioner pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has informed this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge will be refunded to petitioner's account. To the extent that petitioner requests that he be restored to the status he enjoyed prior to the disciplinary proceeding, he is not entitled to such relief (see Matter of Jeffreys v New York State Dept. of Corr. & Community Supervision, 199 AD3d 1155, 1155 [3d Dept 2021]). As petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Tucker v Annucci, 204 AD3d 1286, 1287 [3d Dept 2022]; Matter of Key v State of N.Y. Dept. of Corr. & Community Supervision, 203 AD3d 1374, 1374 [3d Dept 2022]).
Garry, P.J., Clark, Reynolds Fitzgerald, Fisher and McShan, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.